This was a petition for the rehearing of the case reported in 37 S. C., 579, alleging error in some of the findings of fact and conclusions of law approved by this court in its opinion. On this petition there was endorsed per curiam, December 6, 1893, the following order: “After a careful examination of this petition, we are unable to discover that the court has either overlooked or disregarded any material fact or principle of law, and there is, therefore, no ground for a rehearing. It is, therefore, ordered, that the petition be dismissed, and that the stay of the remittitur heretofore granted be revoked.”